Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1, 3-5, 20, 24, 25, 27, 32, 37, 38, 40-42, 57, 61, 62, 67, and 69 of M. Fang et al., App. No. 16/347,028 (Nov. 3, 2017) are pending.  Claims 38, 40-42, 57, 61, 62, 67, and 69 to the non-elected invention stand withdrawn from consideration by the Examiner pursuant to 37 CFR 1.142(b).  Claims 1, 3-5, 20, 24, 25, 27, 32, 35, and 37 have been examined on the merits. Claims 1 and 3-5 are rejected.  Claims 20, 24, 25, 27, 32, 35, and 37 are objectionable. 

Election/Restrictions 

Applicant previously elected of Group I, claims 1, 3-5, 20, 24, 25, 27, 32, 35, 37, without traverse in the Reply to Restriction Requirement filed on March 29, 2021.  Claims 38, 40-42, 57, 61, 62, 67, and 69 to the non-elected invention are maintained as withdrawn from consideration pursuant to 37 CFR 1.142(b).  The Examiner’s restriction/election requirement is maintained as FINAL.  

Withdrawal Claim Objections

Objection to claim 24 because it lacks the correct terminal conjunction(s) and/or recite the wrong terminal conjunction(s) in defining a Markush group (thereby improperly claiming alternatives) is withdrawn in view of Applicant’s amendment.  

Objection to claims1, 3-5, and 20 for recitation of the subject proviso is withdrawn in view of Applicant’s amendment.  


Withdrawal Claim Rejections 35 U.S.C. 112(b)

Rejection of claims 1, 3-5, 24, 25, 27, 32, 35 and 37 under 35 U.S.C. 112(b) as being indefinite for recitation of 3,5-R7R8--C3HN2 in claims 1 and 25 as an alternative for variables L1 or L2 because the one of ordinary skill in the art cannot determine its meaning based on the instant disclosure is withdrawn in view of Applicant’s argument.  Applicant persuasively argues that a person of ordinary skill in the art would understand that C3HN2 refers to refers to a pyrazolyl moiety shown below, where the 3rd and 5th position can be substituted with hydrogen or C1-C5-alkyl.  


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.

With respect to 3,5-R7R8--C3HN2, the instant claims are broadly and reasonably interpreted in conformance with Applicant’s foregoing argument.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1, 3 and 4 under 35 U.S.C. 102(a)(1) as being anticipated by IP.com, “Method of Depositing Metal Containing Thin Films by Vapor Phase Deposition From Cyclopentadienyl Based Lanthanide Metal-Organic Compounds” (No. IPCOM000172094D) (2008) (“IP.com”) is withdrawn in view of Applicant’s amendment and comment.  

Rejection of claims 1 and 3-5 under 35 U.S.C. 102(a)(1) as being anticipated by S. Lorenz et al., 49 Inorganic Chemistry, 6655-6663 (2010) (“Lorenz”) is withdrawn in view of Applicant’s amendment and comment.  



Withdrawal Claim Rejections - 35 USC § 103

Rejection of claims 25, 27, 32, and 37 under AIA  35 U.S.C. 103 as being unpatentable over IP.com, “Method of Depositing Metal Containing Thin Films by Vapor Phase Deposition from Cyclopentadienyl Based Lanthanide Metal-Organic Compounds” (No. IPCOM000172094D) (2008) (“IP.com”) is withdrawn in view of Applicant’s amendment and comment.  

Claim Objections

Informalities

The instant claims 25, 27, 32 and 37 are objected to because the following underlined claim 25 recitation:

M2 is scandium;
each R9 is independently hydrogen or C1-C5-alkyl;
n is 1, 2, 3, 4 or 5;
Cp is cyclopentadienyl ring; and
L2 is selected from the group consisting of: Cl, F, Br, I, and 3,5-R10R11 -C3HN2; wherein
R10 and R11 are each independently hydrogen or C1-C5-alkyl;
wherein when M2 is scandium and L2 is Cl, then R9 is C1-C5-alkyl.

is superfluous in view of the fact that M2 must be scandium.  



M2 is scandium;
each R9 is independently hydrogen or C1-C5-alkyl;
n is 1, 2, 3, 4 or 5;
Cp is cyclopentadienyl ring; and
L2 is selected from the group consisting of: Cl, F, Br, I, and 3,5-R10R11 -C3HN2; wherein
R10 and R11 are each independently hydrogen or C1-C5-alkyl;
wherein when 2 is Cl, then R9 is C1-C5-alkyl.

Claims Dependent upon a Rejected Base Claim

Claims 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1) Rejection over J. Bercaw et al., 5 Organometallics, 443-450 (1986) (“Bercaw”)

Claims 1, 3, 4, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by J. Bercaw et al., 5 Organometallics, 443-450 (1986) (“Bercaw”).  Bercaw discloses a synthetic study wherein the compounds Cp*2ScR react readily with nitriles R'CN to provide azomethine complexes Cp*2ScNC(R)R' containing a C=N double bond.  Bercaw at Abstract.  Bercaw .  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The above compounds meet each and every limitation of instant claims 1, 3 and 4 when M is Sc, R1 is methyl, L1 is NR2R3, and R2 and R3 are hydrogen or methyl. 

2)(R3)) are listed in the attached document “CAS Abstract and Indexed Compounds, J. Bercaw et al., 5 Organometallics, 443-450 (1986)”.  

Subject Matter Free of the Art of Record

Instant claims 20, 24, 25, 27, 32 and 37 are considered free of the art of record.  The closest art of record to instant claim 20 and 24 is considered to be IP.com, “Method of Depositing Metal Containing Thin Films by Vapor Phase Deposition From Cyclopentadienyl Based Lanthanide Metal-Organic Compounds” (No. IPCOM000172094D) (2008) (“IP.com”), which was discussed in detail in the previous Office action.  IP.com does not sufficient motivation to one of ordinary skill to modify to modify the discloses lanthanum compounds by replacing lanthanum with scandium so as to arrive at an instantly claimed compound of Formula (I) with a reasonable likelihood of success that the resulting compound would have useful properties. MPEP § 2143(E), Example 4; MPEP § 2143(B), Example 9; Otsuka Pharm. Co. v. Sandoz, Inc., 678 F.3d 1280, 1292; 102 U.S.P.Q.2D 1729 (Fed. Cir. 2012).  

The closes prior art of record to instant claim 25, 27, and 37 is considered to be K. Smith et al., 10 Journal of the Chemical Society, Chemical Communications, 593-593 (1972) (“Smith”).  Smith discloses the following compound.  


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

9 to be C1-C5-alkyl, wherein in the Smith compound, all corresponding R9 identities are hydrogen.  Motivation to structurally modify the above compound by replacing a hydrogen with an alkyl group is absent as the art of record does not provide a substantial utility for this compound.  MPEP § 2144.09(VI); citing In re Lalu, 747 F.2d 703, 223 USPQ 1257 (Fed. Cir. 1984); see also, In re Albrecht, 514 F.2d 1389, 1396, 185 USPQ 585, 590 (CCPA 1975).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622